Motion Denied and Order filed November 27, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00413-CR
                               NO. 14-16-00414-CR
                                    ____________

              OVERILLE DENTON THOMPSON, JR, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 185th District Court
                             Harris County, Texas
                  Trial Court Cause Nos. 1445929 and 1445930

                                      ORDER

      Appellant filed a motion for mandatory disqualification of Justices Boyce,
Christopher, and Busby. The body of his motion makes clear appellant relies on the
grounds for recusal of an appellate justice. See Tex. R. App. P. 16.2.

      The grounds for recusal of an appellate justice or judge are the “same as those
provided in the Rules of Civil Procedure.” Id. Rule 18b(2) of the Texas Rules of
Civil Procedure identifies the grounds for recusal. Tex. R. Civ. P. 18b(2). It states a
judge shall recuse himself or herself in a proceeding in which the judge’s impartiality
might reasonably be questioned or the judge has a personal bias or prejudice
concerning a party. Tex. R. Civ. P. 18b(2)(a), (b).

      Rule 16.3 of the Texas Rules of Appellate Procedure prescribes the procedure
to be followed for recusal of an appellate justice or judge:

      Before any further proceeding in the case, the challenged justice or
      judge must either remove himself or herself from all participation in the
      case or certify the matter to the entire court, which will decide the
      motion by a majority of the remaining judges sitting en banc. The
      challenged justice or judge must not sit with the remainder of the court
      to consider the motion as to him or her.
Tex. R. App. P. 16.3(b).

      Pursuant to the procedure set forth in Rule 16.3(b), upon the filing of the
recusal motion and prior to any further proceedings in this appeal, each of the
challenged justices of this court considered the motions in chambers. Id. Justices
William J. Boyce, Tracy Christopher, and Brett Busby each found no reason to
recuse himself or herself and certified the matter in writing to the remaining
members of the court en banc. See id. This court then followed the accepted
procedure set out in Rule 16.3(b). See Manges v. Guerra, 673 S.W.2d 180, 185 (Tex.
1984). The justices then deliberated and decided the motion to recuse with respect
to each challenged justice by a vote of the remaining participating justices en banc.
No challenged justice sat with the other members of the court when his or her
challenge was considered. See Tex. R. App. P. 16.3(b).

      Having considered the motions as to each challenged justice, and finding no
basis for recusal, the request to recuse is denied with respect to each challenged
justice. The court enters the following orders:



                                          2
          ORDER DENYING REQUEST AS TO JUSTICE WILLIAM J. BOYCE

      In accordance with Rule 16.3(b), Justice Boyce certified to the en banc court
appellant’s request to recuse him. This court, Justices Boyce and Brown not
participating, finds no reason to recuse Justice Boyce. See Tex. R. App. P. 16.2; Tex.
R. Civ. P. 18b(2). Accordingly, appellant’s request to recuse Justice Boyce is denied.

Boyce, J., and Brown, J. not participating.

        ORDER DENYING REQUEST AS TO JUSTICE TRACY CHRISTOPHER

      In accordance with Rule 16.3(b), Justice Christopher certified to the en banc
court appellant’s request to recuse her. This court, Justices Christopher and Brown
not participating, finds no reason to recuse Justice Christopher. See Tex. R. App. P.
16.2; Tex. R. Civ. P. 18b(2). Accordingly, appellant’s request to recuse Justice
Christopher is denied.

Christopher, J., and Brown, J. not participating.

             ORDER DENYING REQUEST AS TO JUSTICE BRETT BUSBY

      In accordance with Rule 16.3(b), Justice Busby certified to the en banc court
appellant’s request to recuse him. This court, Justices Busby and Brown not
participating, finds no reason to recuse Justice Busby. See Tex. R. App. P. 16.2; Tex.
R. Civ. P. 18b(2). Accordingly, appellant’s request to recuse Justice Busby is denied.

Busby, J., and Brown, J. not participating.

                                   PER CURIAM

En Banc
Brown, J. not participating




                                          3